DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/13/2021 has been entered. Claims 1-129 remain canceled and claim 146 is a newly submitted claim. Claims 130-146 remain pending and are the claims examined below. 

Claim Interpretation
Claims 130-137 are directed towards an apparatus (i.e., three-dimensional printer). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and 2114-2115 for further details).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 130-135, 138-143 and 145 are rejected under 35 U.S.C. 103 as being unpatentable over TYLER (US 2014/0061974; of record; this reference has a priority date of 08/29/2012 due to Provisional application No. 61/694,253) in view of HAWLEY et al. (US 2002/0079607; of record).
As to claim 130: TYLER discloses a method and apparatus for three-dimensional printing (title; abstract; [0008]) reading on the claimed three-dimensional printer. TYLER further discloses the 
Additionally, TYLER discloses the extruder housing containing a feeder 403 (i.e., feeding mechanism) which directs the secondary material to the extruder ([0046]; FIG. 4), where the secondary material is a solid strand (i.e., filament) ([0029]). Hence, TYLER reads on the claimed feeding mechanism constructed and arranged to feed a filament into the heated extrusion nozzle. 
TYLER, as applied above using the US Provisional Application No. 61/694,253 date of 08/29/2012, fails to disclose the claimed cutting mechanism constructed and arranged to cut the filament at a location upstream from the heated extrusion nozzle. However, HAWLEY teaches a method and apparatus for compounding resin and fiber (title; [0010]), where molding material consisting of resin coated reinforcing fiber strands in a molten mass of resin is prepared at a molding site for controlled supply to a molding machine (abstract; [0010]). HAWLEY teaches the apparatus including a conveyor device 12 being used for pulling fiber strands 18, 20 through coating chamber 30 of coating die 10 and ultimately pushing the mass of fiber and thermoplastic resin into a receptacle or receiving device 16 ([0042]; FIG. 1). 
Furthermore, HAWLEY teaches the coated fiber being discharged from the conveying device 12 and cut into discontinuous, predetermined lengths by a cutting device 92 positioned downstream of the discharge port 85 of for the conveying device 12 ([0046]). Moreover, HAWLEY teaches that downstream of cutting knife assembly 92, a transition nozzle assembly 14 is provided for the controlled feeding of a hot molten mixture of resin and fiber strands into receiver 16 ([0047]; FIG. 1). Thus, TYLER modified by 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the cutting knife assembly (i.e., cutting mechanism) located between a conveying device (i.e., feeding mechanism) and a transition nozzle assembly (i.e., upstream from the heated extrusion nozzle) taught by HAWLEY into TYLER. HAWLEY teaches doing so to be advantageous as it creates a compact and efficient apparatus and process for accurately formulating mixtures of fiber and resin and thereafter directly introducing that material directly into a molding machine such as an extrusion machine while also allowing for the apparatus to operate in a discontinuous manner ([0009]).
As to claim 131: TYLER and HAWLEY remain as applied above and therefore read on the claimed location being between the heated extrusion nozzle and the feeding mechanism (see the rejection of claim 1 above). 
As to claim 132: TYLER and HAWLEY remain as applied above. TYLER further discloses the claimed filament including a core including at least one axial fiber strand extending within a matrix material surrounding the core ([0029]; [0030]; [0040]). 
As to claim 133: TYLER and HAWLEY remain as applied above. As illustrated in annotated FIG. 4 below, TYLER further discloses the claimed print head including the heated extrusion nozzle and a shaping nozzle at the nozzle outlet. 

    PNG
    media_image1.png
    651
    477
    media_image1.png
    Greyscale

As to claim 134: TYLER and HAWLEY remain as applied above. Given the configuration of HAWLEY’s device depicted in FIG. 1 discussed in the rejection of claim 130 above, and TYLER’s print head illustrated in annotated FIG. 4 above, TYLER modified by HAWLEY, further discloses the claimed print head further including a cold-feed zone located between the feeding mechanism and the heated extrusion nozzle and the location being between the cold-feed zone and the feeding mechanism. 
As to claim 135: TYLER and HAWLEY remain as applied above. TYLER further discloses the claimed print head is configured to extrude a first compatible consumable material ([0029]; [0030]; FIG. 4).
As to claim 137: TYLER and HAWLEY remain as applied above. TYLER further discloses the claimed co-extrusion die configured to impregnate a core element with matrix material ([0009]; [0029]; [0030]; FIG. 4). 
As to claim 138: TYLER discloses a method and apparatus for three-dimensional printing (title; abstract; [0008]) reading on the claimed method for manufacturing a part. TYLER further discloses the 
TYLER, as applied above using the US Provisional Application No. 61/694,253 date of 08/29/2012, fails to disclose the claimed cutting the filament at a location upstream from the heated extrusion nozzle. However, HAWLEY teaches a method and apparatus for compounding resin and fiber (title; [0010]), where molding material consisting of resin coated reinforcing fiber strands in a molten mass of resin is prepared at a molding site for controlled supply to a molding machine (abstract; [0010]). HAWLEY teaches the apparatus including a conveyor device 12 being used for pulling fiber strands 18, 20 through coating chamber 30 of coating die 10 and ultimately pushing the mass of fiber and thermoplastic resin into a receptacle or receiving device 16 ([0042]; FIG. 1). 
Furthermore, HAWLEY teaches the coated fiber being discharged from the conveying device 12 and cut into discontinuous, predetermined lengths by a cutting device 92 positioned downstream of the discharge port 85 of for the conveying device 12 ([0046]). Moreover, HAWLEY teaches that downstream of cutting knife assembly 92, a transition nozzle assembly 14 is provided for the controlled feeding of a hot molten mixture of resin and fiber strands into receiver 16 ([0047]; FIG. 1). Thus, TYLER modified by HAWLEY, reads on the claimed cutting the filament at a location upstream from the heated extrusion nozzle. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the cutting knife assembly (i.e., cutting mechanism) located 
As to claim 139: TYLER and HAWLEY remain as applied above. TYLER further discloses the claimed filament comprising a multifilament core and a matrix material surrounding the multifilament core, the multifilament core including at least one axial fiber strand extending within the matrix material ([0029]; [0030]; [0040]; [0041]).
As to claim 140: TYLER and HAWLEY remain as applied above. TYLER further discloses the claimed feeding the filament including feeding the filament from a feed mechanism through a path to a print head ([0046]; see annotated FIG. 4 above). 
As to claim 141: TYLER and HAWLEY remain as applied above. TYLER further discloses the claimed heating the filament, with the heated extrusion nozzle, to a temperature sufficient to flow the matrix material with the filament ([0030]; [0035]). 
As to claim 142: TYLER and HAWLEY remain as applied above. TYLER further discloses the claimed shaping the matrix material and the at least one axial fiber strand of the filament with the heated extrusion nozzle in a location between the outlet of the heated extrusion nozzle and a build surface opposing that of the print head ([0008]; [0011]; [0028]; [0030]). 
As to claim 143: TYLER and HAWLEY remain as applied above. TYLER further discloses the claimed depositing a first compatible consumable material with the print head ([0029]; [0030]; FIG. 4).
As to claim 145: TYLER and HAWLEY remain as applied above. TYLER further discloses the claimed impregnating, with a co-extrusion die, a core element with matrix material ([0009]; [0029]; [0030]; FIG. 4). 
As to claim 146: TYLER and HAWLEY remain as applied above. Given the configuration of HAWLEY’s device depicted in FIG. 1 and discussed in the rejection of claim 130 above, and TYLER’s print head illustrated in annotated FIG. 4 above, TYLER modified by HAWLEY, further discloses the claimed cutting the filament at the location including cutting the filament between a cold-feed zone of a print head a feeding mechanism feeding the filament. 

Claims 136 and 144 are rejected under 35 U.S.C. 103 as being unpatentable over TYLER (US 2014/0061974; of record; this reference has a priority date of 08/29/2012 due to Provisional application No. 61/694,253) in view of HAWLEY et al. (US 2002/0079607; of record) and further in view of RODGERS et al. (US 2013/0241102; of record). TYLER and HAWLEY teach the subject matter of claim 135 and claim 143 above under 35 USC 103. 
As to claim 136: TYLER and HAWLEY remain as applied above. TYLER, as applied above using the US Provisional Application No. 61/694,253 date of 08/29/2012, fails to disclose the claimed second print head configured to extrude a second compatible consumable material. 
However, RODGERS teaches additive manufacturing systems for printing three-dimensional parts with layer-based, additive manufacturing techniques; specifically, liquefier assemblies for extruding part and support materials in additive manufacturing systems ([0001]). RODGERS further teaches installing a second liquefier assembly to the print head and operating the additive manufacturing system with the installed second liquefier assembly to print a three-dimensional part ([0007]). 
Additionally, RODGERS teaches print head 18 being a dual-tip extrusion head configured to receive consumable filaments from consumable assemblies 22 and 24 ([0025]). The dual-tip arrangement for print head 18 taught by RODGERS includes drive mechanisms 26 and 28, and liquefier assemblies 30 and 32; where drive mechanism 26 is configured to receive a part material filament from 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the second liquefier assembly (i.e., second print head) to print a three-dimensional part taught by RODGERS into TYLER modified thus far. Doing so is combining prior art elements according to known methods for the predictable result of forming a three-dimensional part with the added benefit of being able to use more than one build material. 
As to claim 144: TYLER, HAWLEY and RODGERS remain as applied above and therefore read on the claimed depositing a second consumable material with a second print head (see the rejection of claim 136 above). 

Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. Applicant argues HAWLEY describes the cutting of the fiber coated with molten resin must occur at the heated nozzle 101 such that adequate backpressure generated by the heated nozzle results in the cut fiber strand strands being compressed into a molten mass with the hot resin, and the device of HAWLEY would not function correctly if the knife plate was located upstream from the heated nozzle 101 as the appropriate backpressure from the nozzle 101 would no longer be generated and the molten resin would begin to cool due to the distance from the cartridge heaters 106; where, absent sufficient backpressure and heat, the cooling resin could not be sufficiently pushed through the system to the nozzle 101, as the cooling resin would begin to stick to different portions of the system such as the knife and sidewalls. Therefore, Applicant asserts HAWLEY fails to teach or suggest “a cutting mechanism . 
The Examiner respectfully disagrees. Referring to FIG. 1 in HAWLEY it is clear the cutting device 92 is located at a location upstream from the heated extrusion nozzle 101. The claims don’t require a threshold for the distance which the cutting mechanism is located upstream from the heated extrusion nozzle, and the claims don’t preclude the cutting mechanism from being in direct contact with a heat source such as the heated extrusion nozzle. Independent claims 130 and 138 only require a cutting mechanism located upstream from the heated extrusion nozzle, which is clearly demonstrated in FIG. 1 of HAWLEY’s disclosure as discussed above. Therefore, the Examiner maintains that TYLER modified by HAWLEY read on the claimed “cutting mechanism constructed and arranged to cut the filament at a location upstream from the heated extrusion nozzle.”
Moreover, it is respectfully noted, test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, one of ordinary skill in the art would see that “a cold-feed zone” was apparent in TYLER modified by HAWLEY, as even the upper part of the cutting device housing 94 would constitute as a “cold-feed zone” which puts the cold-feed zone between the conveying device 12 (i.e., feeding mechanism) and the heated nozzle 101 (i.e., heated extrusion nozzle), thus arriving at the claimed “wherein the print head further includes a cold-feed zone located between the feeding mechanism and the heated extrusion nozzle and the [cutting] location is between the cold-feed zone and the feeding mechanism.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743